Brown, J.
¶1 Tenants Jose Segura and Tabetha Gonzalez appeal the trial court’s summary judgment decision not to award them emotional distress damages as part of their RCW 59.18.085(3) relocation assistance claim against landlords Rogaciano and Raquel Cabrera. The tenants contend the trial court erred in concluding emotional distress damages are not recoverable as actual damages under RCW 59.18.085(3). We hold the trial court did not err, and affirm.
FACTS
¶2 In 2007, the Cabreras purchased a Pasco house to use as a residential rental. Although the city licensed them to rent the house solely as a single dwelling, they later converted the basement into a second unit. On July 3, 2011, the Cabreras leased the downstairs unit to Mr. Segura and Ms. Gonzalez. Five days later, the city’s code enforcers inspected the house and found the downstairs unit uninhabitable and unpermitted. The code enforcers partly ordered the tenants to vacate the basement unit in 20 days and limited use of the property to a single family dwelling.
¶3 On July 14, 2011, the tenants delivered a written demand for monetary relocation assistance under RCW 59.18.085(3) to the landlords, who later claimed they misunderstood the demand and had been advised to ignore it. Five days later, the landlords notified the tenants to vacate the premises by August 7, 2011. The tenants asserted the landlords twice interfered with their use of the premises *633before the move-out deadline and after the relocation assistance demand. First, the landlords attempted to have the tenants’ car towed from the premises. Second, the landlords entered the premises without notice and changed the locks before the tenants moved out. The tenants believe the landlords took some of their personal property.
¶4 The tenants sued the landlords, partly claiming relocation assistance. The landlords denied liability. About a year later, the tenants moved for summary judgment on their relocation assistance claim. Their requested damages totaled $4,750, including $2,000 in relocation assistance, $600 in prepaid rent, $600 in rent deposit, $150 in electricity deposit, $200 in fuel, and $1,200 “for the anxiety, worry, inconvenience, and upheaval inflicted upon the plaintiffs and their children.” Clerk’s Papers (CP) at 64.
¶5 The court granted summary judgment to the tenants for all their requested damages except emotional distress damages, concluding they were not recoverable as actual damages under RCW 59.18.085(3). On reconsideration, the court clarified, “The relationship of the parties arises from a contract to lease real property. The misconduct on the part of the landlord was intentional but it is not an intentional tort. The damages are limited to those identified in the statute RCW 59.18.085(3).” CP at 12. The tenants appeal the trial court’s refusal to award them emotional distress damages.
ANALYSIS
¶6 The issue is whether the trial court erred in concluding emotional distress damages are not recoverable as actual damages under RCW 59.18.085(3).
¶7 We interpret a statute de novo. Multicare Med. Ctr. v. Dep’t of Soc. & Health Servs., 114 Wn.2d 572, 582 n.15, 790 P.2d 124 (1990). In doing so, we “discern and implement” our legislature’s intent. State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003); see State ex rel. Great N. Ry. v. *634R.R. Comm’n, 52 Wash. 33, 36, 100 P. 184 (1909). If our legislature’s intent is apparent from a statute’s plain language, we do not construe it otherwise. J.P., 149 Wn.2d at 450; Walker v. City of Spokane, 62 Wash. 312, 318, 113 P. 775 (1911). If a statute is ambiguous, we may consider its legislative history. J.P., 149 Wn.2d at 450; Shelton Hotel Co. v. Bates, 4 Wn.2d 498, 507-08, 104 P.2d 478 (1940). A statute’s meaning is ambiguous “if it is subject to two or more reasonable interpretations.” State v. McGee, 122 Wn.2d 783, 787, 864 P.2d 912 (1993). A statute’s meaning is not ambiguous “merely because different interpretations are conceivable.” State v. Tili, 139 Wn.2d 107, 115, 985 P.2d 365 (1999).
¶8 Whether a plaintiff may recover emotional distress damages for a defendant’s statutory violation “depend [s] on the language of the particular statute at issue.” White River Estates v. Hiltbruner, 134 Wn.2d 761, 765, 953 P.2d 796 (1998). RCW 59.18.085 provides,
(3)(a) If a governmental agency responsible for the enforcement of a building, housing, or other appropriate code has notified the landlord that a dwelling will be condemned or will be unlawful to occupy due to the existence of conditions that violate applicable codes, statutes, ordinances, or regulations, a landlord, who knew or should have known of the existence of these conditions, shall be required to pay relocation assistance to the displaced tenants ....
(e) Displaced tenants shall be entitled to recover any relocation assistance, prepaid deposits, and prepaid rent required by (b) of this subsection. In addition, displaced tenants shall be entitled to recover any actual damages sustained by them as a result of the condemnation, eviction, or displacement that exceed the amount of relocation assistance that is payable.
(Emphasis added.)
¶9 The tenants contend they may recover emotional distress damages because subsection (3)(e)’s “actual damages” language includes emotional distress damages and *635subsection (3)(a)’s “knew or should have known” language sounds in intentional tort, for which emotional distress damages are recoverable. The Residential Landlord-Tenant Act of 1973, chapter 59.18 RCW, does not define the words “actual damages.” These words are ambiguous because they could reasonably include or exclude emotional distress damages where, as here, any damages under RCW 59.18-.085(3) arise primarily from a contract to lease residential real property. The legislative history of subsection (3)(e) does not indicate the intended scope of these words. Absent some clear direction from our legislature, emotional distress damages are recoverable solely if subsection (3)(a) sounds in intentional tort. See White River Estates, 134 Wn.2d at 766.
 ¶10 The phrase “knew or should have known” generally imposes a recklessness standard. E.g., Bilden v. United Equitable Ins. Co., 921 F.2d 822, 828 n.7 (8th Cir. 1990) (citing Restatement (Second) of Torts § 500 cmts. f-g (1965)); see Restatement (Second) of Torts § 500 (“The actor’s conduct is in reckless disregard of the safety of another if he does an act or intentionally fails to do an act which it is his duty to the other to do, knowing or having reason to know of facts which would lead a reasonable man to realize, not only that his conduct creates an unreasonable risk of physical harm to another, but also that such risk is substantially greater than that which is necessary to make his conduct negligent.” (emphasis added)).
¶11 Washington courts often describe recklessness as wanton misconduct, distinguishable from willful misconduct. Adkisson v. City of Seattle, 42 Wn.2d 676, 684-87, 258 P.2d 461 (1953); Jenkins v. Snohomish County Pub. Util. Dist. No. 1, 105 Wn.2d 99, 106, 713 P.2d 79 (1986); Johnson v. Schafer, 110 Wn.2d 546, 549-50, 756 P.2d 134 (1988); Zellmer v. Zellmer, 164 Wn.2d 147, 155 n.2, 188 P.3d 497 (2008); Mendenhall v. Siegel, 1 Wn. App. 263, 266-67, 462 P.2d 245 (1969); Livingston v. City of Everett, 50 Wn. App. 655, 660, 751 P.2d 1199 (1988); see Restatement (Second) of Torts § 500 special note. “Wanton misconduct” is
*636the intentional doing of an act, or intentional failure to do an act, in reckless disregard of the consequences, and under such surrounding circumstances and conditions that a reasonable man would know, or have reason to know, that such conduct would, in a high degree of probability, result in substantial harm to another.
Adkisson, 42 Wn.2d at 687 (emphasis added); see 6 Washington Practice: Washington Pattern Jury Instructions: Civil 14.01 & cmt. at 177-78 (6th ed. 2012). These authorities clarify subsection (3)(a)’s “knew or should have known” language does not sound in intentional tort.1 Consequently, subsection (3)(e)’s “actual damages” language does not include emotional distress damages.
¶12 This division previously interpreted the “actual damages” provided under the Washington Law Against Discrimination, RCW 49.60.030(2), as including emotional distress damages. Ellingson v. Spokane Mortg. Co., 19 Wn. App. 48, 56-58, 573 P.2d 389 (1978). The court reasoned the words “actual damages” convey their ordinary common law meaning, since our legislature expressed no intent for them to convey a different statutory meaning. Id. at 56-57. Because “actual damages” do not ordinarily exclude emotional distress damages compensating real injury,2 the court held the plaintiff could recover them under a liberal construction effectuating the statute’s purpose. Id. at 57-58.
¶13 But here, interpreting the “actual damages” provided in RCW 59.18.085(3)(e) as including emotional distress damages would be incongruent with the statute’s purpose. The statute exists primarily to provide monetary relocation assistance. Laws of 2005, ch. 364, § 1 (“The purpose *637of this act is to establish a process by which displaced tenants would receive funds for relocation from landlords who fail to provide safe and sanitary housing after due notice of building code or health code violations.” (emphasis added)). These funds are not compensatory but an approximation of what a typical displaced tenant likely needs from a landlord to rent another residence: the greater of $2,000 or three months’ rent (ostensibly enough for the first and last months of a lease term), plus return of any prepaid deposit or rent. See RCW 59.18.085(3)(b). While subsection (3)(e) additionally provides “actual damages” exceeding these funds, we must interpret those words in light of the conduct subsection (3)(a) prohibits.
¶14 Because a landlord may violate subsection (3)(a) by conduct not amounting to an intentional tort, a displaced tenant may not recover emotional distress damages under subsection (3)(e). Considering the language of RCW 59.18-.085(3)(e), “actual damages” that “exceed the amount of relocation assistance that is payable” implies out of pocket or financial damages incurred by relocation. While we do not so hold, wages lost during relocation, fuel costs, and equipment rental costs might be examples. This interpretation better suits the statute’s purpose, which suggests the “actual damages” provided in RCW 59.18.085(3)(e) are limited to reasonable moving expenses. While relocation can be notoriously frustrating, moving expenses do not include emotional distress damages. Therefore, we hold a displaced tenant may not recover emotional distress damages for a landlord’s violation of RCW 59.18.085(3). Accordingly, the trial court did not err. It follows that we deny the tenants’ attorney fee request because they have not prevailed here.
¶15 Affirmed.
Korsmo, C.J., concurs.

 While some of these authorities use the words “intentional” and “intentionally” in describing wrongdoings, they still impose a recklessness standard regarding injuries. A tort is not truly intentional unless the defendant intends both a wrongdoing and some injury to the plaintiff. See Restatement (Second) op Torts § 8A & cmts. a-b, § 500 & cmt. f.


 “Actual damages” are “[a]n amount awarded to a complainant to compensate for a proven injury or loss; damages that repay actual losses.” Black’s Law Dictionary 445 (9th ed. 2009).